MARKS, Acting P. J.
This is a motion to dismiss this appeal because appellants' opening brief was not filed within the time provided by section 4 of rule I of the Rules for the Supreme Court and District Courts of Appeal.
Our record shows that the cleik’s and reporter's transcripts were filed on June 22, 1940. On August 19, 1940, respondents filed their notice of motion to dismiss the appeal. Appellants ’ opening brief was filed on the same day. This has been held a sufficient answer to the motion to dismiss. (Toth v. Metropolitan Life Ins. Co., 113 Cal. App. 55 [297 Pac. 564] ; North v. Evans, 114 Cal. App. 714 [300 Pac. 893] ; Lisle v. Ragle, 10 Cal. App. (2d) 758 [52 Pac. (2d) 608] ; Hall v. Wolford, 22 Cal. App. (2d) 537 [71 Pac. (2d) 596].)
The motion is denied.
Griffin, J., concurred.